993 F.2d 886
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Antonio Avilo RODRIGUEZ, Defendant-Appellant.
No. 89-50700.
United States Court of Appeals, Ninth Circuit.
Submitted May 12, 1993.*Decided May 24, 1993.

Before:  HUG, WIGGINS, and THOMPSON, Circuit Judges.


1
MEMORANDUM**


2
Antonio Avilo Rodriguez appeals his conviction and 60-month sentence, following a jury trial, for possession and distribution of a substance containing cocaine base in violation of 21 U.S.C. § 841(a)(1).   Pursuant to  Anders v. California, 386 U.S. 738 (1967), Rodriguez' counsel filed a brief stating that she finds no issues for review, and a motion to withdraw.   Our independent review of the record pursuant to  Penson v. Ohio, 488 U.S. 75, 83 (1988), discloses no issues for review.


3
Accordingly, counsel's motion to withdraw as counsel of record is GRANTED, and the district court's judgment is AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3